DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Ex parte Quayle Action FP 07.51
3.	This application is in condition for allowance except for the following formal matters: 
For Claim 17: The term “non-transitory” should be added before “computer readable storage medium” in order to clarify the claimed subject matter is eligible under 35 USC 101. Thus, Claim 17 should be read as follows:
17. (Currently Amended) A computer program product comprising a non-transitory computer readable storage medium having a program …… .    
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


    Allowable Subject Matter
4.	Claims 1-20 are allowed.	
5.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: determining a present thermal capacity unit (TCU) at a time interval based on the motor current across the sense resistor; determining whether the motor is at a thermal limit by comparing the present TCU to an expected TCU; and responsive to determining that the motor is at the thermal limit, causing initiating a hard fault including remaining claim limitations. 
As per independent claims 9 and 17: It is the same reason as claim 1.

                                               Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,222,846 to Sugie discloses a motor control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846